DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed April 29th, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Webb fails to teach that the inner peripheral heat shielding portion is configured to “fill” the gap between the back plate and the bearing housing. The Examiner does not find this argument persuasive. The inner peripheral heat shielding portion (34) of Webb is considered to read on the limitations as amended because the “legs” (36, 38) of the inner peripheral heat shielding portion occupy the space from the bearing housing and the plate portion of the heat shield. Further, the originally filed disclosure states that portions of this area may be “filled with air” (last sentence, Paragraph 34 of originally filed disclosure). As such, because the inner peripheral heat shielding portion of Webb extends from the bearing housing to the plate portion in contact from one end to the other, thereby configured to fill the gap space.
Applicant’s arguments with respect to Bucking have been considered and are found to be persuasive. The art-based rejections with respect to Bucking have therefore been withdrawn.
The Examiner has further produced additional references for alternative rejections (see Birman (US 3263424)).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP S59-032131, hereinafter referenced as ‘131 in view of Webb (US 4198192), and further in view of Fraser (US 20150049967). 
Regarding claim 6;
‘131 discloses a turbocharger comprising: a rotating shaft (3) which extends along an axis; a turbine wheel (1) which is provided on a first end portion side of the rotating shaft; a compressor wheel (2) which is provided on a second end portion side of the rotating shaft; a bearing housing (6) which rotatably supports the rotating shaft; a turbine housing (4) which covers the turbine wheel; a back plate (13) which includes a plate portion (13) which is provided between the bearing housing and the turbine wheel and an outer peripheral end portion (13b) which is formed radially outside the plate portion and is supported to be interposed between the bearing housing and the turbine housing (Figure 3); and a plate outer peripheral heat shielding portion (15) which is provided between the outer peripheral end portion of the back plate. ‘131 further discloses “FIG. 3 shows another embodiment in which heat insulating means is provided in the heat transfer path to further enhance the heat insulating effect” and “Alternatively, the annular member 15 may be made of a ceramic material or the like.” 

Webb teaches a turbocharger with a turbine wheel (18) enclosed in a turbine housing (14) with a bearing housing (28) attached. A back plate portion (32) of the heat shield is positioned adjacent to the turbine wheel, and an inner peripheral heat shielding portion (34) is positioned within a gap (Figure 2, area between surfaces of bearing housing 28 and back plate portion 32). The inner peripheral heat shielding portion is positioned between the plate portion of the back plate and an end surface of the bearing housing (28). Because the sections (36, 38) of the inner peripheral heat shielding portion extend from the bearing housing surface (at 28) to the surface of the back plate portion (32), it is considered to “fill” the gap that extends between these two surfaces. The inner peripheral heat shielding portion is formed of a heat resistant material (Col. 3, Lines 1-23). Fraser teaches a turbocharger with a turbine housing (14) and a heat shield (46), and further teaches “The heat shield (46') can be made of any suitable material. For instance the heat shield (46') can be made of a material that has a higher heat resistance and/or a higher wear resistance than the aluminum of the bearing housing (22). For instance, the heat shield (46') can be made of cast iron, titanium, or any suitable type of steel.” Fraser further teaches that the turbine housing is cast of a metal material that is capable of being exposed to 700-1050 degrees C (Paragraph 10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbocharger of ‘131 by providing an inner 
Because ‘131 discloses a turbocharger with the outer peripheral portion is constructed of ceramic material, and that it has further enhance the heat insulating effect in comparison with the embodiment without material “15” (which is heat insulation/protection between the turbine and bearing housings), and because Fraser teaches the bearing housing is made of aluminum with a metallic heat shield plate portion and a turbine housing material capable of being exposed to 700-1050 degrees C, and because Webb teaches that the inner peripheral heat shielding portion is constructed of a material that is heat resistant and designed to reduce heat to the bearing housing, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the turbine housing, back plate, and inner peripheral heat shielding portion of ‘131 to be constructed of materials typically utilized for heat shields and turbine housings as taught by Fraser and Webb in order to capably exhaust the gas through the turbine wheel and to reduce the heat transfer to the bearing and shaft area. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). As a result of the back plate and turbine housing constructed of selected metal materials, the plate outer peripheral heat shielding portion and inner peripheral heat shielding portion is formed of a material with a lower thermal conductivity than that of the turbine housing and back plate.
	Regarding claim 7;
‘131’ in view of Webb and Fraser teaches the turbocharger according to claim 6 above. ‘131 further discloses a spacer (16) which is interposed between the bearing housing and 
‘131 fails to teach the heat shielding portion as a plurality of plate outer peripheral heat shielding portions.
Fraser teaches a back plate (46) for a turbocharger, the blade plate including a radially outward flange portion (44) and a plate outer peripheral heat shielding portion (70) that is provided between the bearing housing (22) and the turbine housing (14). The heat shielding portion is formed of a material having a thermal conductivity lower than the turbine housing and back plate, providing for a higher heat resistance. The heat shielding portion can be formed of a singular annular piece, or circumferential segments (Paragraph 24).
Because ‘131 discloses a turbocharger with a heat shield and a respective plate outer peripheral heat shielding portion that is annular, and because Fraser teaches such plate outer peripheral heat shielding portions can be constructed as annular as a single piece or as segmented in the circumferential direction, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat shielding portion of ‘131 such that it is a plurality of plate outer peripheral heat shielding portions as taught by Fraser as none but the expected result of protecting the bearing housing and heat shield is achieved, merely segmented instead of a single element.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over JP S59-032131, hereinafter referenced as ‘131 in view of Webb (US 4198192) and Fraser (US 20150049967), and further in view of JP 58-025630, hereinafter referenced as ‘630.
‘131 in view of Webb and Fraser teaches the turbocharger according to claim 6 above.

‘630 teaches a turbocharger with a back plate (11) and a radially outer flange (16) placed between the turbine housing (1) and the bearing housing (6). A plate outer peripheral heat shielding portion (15) is provided to reduce heat transfer. The outer peripheral end (16) further teaches a plurality of openings formed on the outer peripheral end portion of the back plate at intervals in the circumferential direction (the openings formed between the flanges 20, see Figure 6). Heat transfer is prevented by reducing the area of contact because the conduction of heat is proportional to the contact area.
It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer peripheral portion of the back plate of ‘131 such that it includes a plurality of openings formed at internals in the circumferential direction as taught by ‘630 for the purposes of reducing heat transfer through the reduction in area contact.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP S59-032131, hereinafter referenced as ‘131 in view of Birmann (US 3263424), and further in view of Fraser (US 20150049967). 
Regarding claim 6;
‘131 discloses a turbocharger comprising: a rotating shaft (3) which extends along an axis; a turbine wheel (1) which is provided on a first end portion side of the rotating shaft; a compressor wheel (2) which is provided on a second end portion side of the rotating shaft; a bearing housing (6) which rotatably supports the rotating shaft; a turbine housing (4) which covers the turbine wheel; a back plate (13) which includes a plate portion (13) which is provided between the bearing housing and the turbine wheel and an outer peripheral end portion (13b) which is formed radially outside the plate portion and is supported to be interposed between further enhance the heat insulating effect” and “Alternatively, the annular member 15 may be made of a ceramic material or the like.” 
While ‘131 teaches the utilization of heat inhabitation from respective parts of the turbine housing to the bearing housing through the utilization of a heat shield with a ceramic plate outer peripheral heat shielding portion, ‘131 fails to explicitly teach the material of the “back plate” portion and turbine housing. ‘131 further fails to teach an inner peripheral heat shielding portion which is provided between the plate portion of the back plate and an end surface of the bearing housing which faces the plate portion with a gap.
Birmann teaches a turbine unit with a compressor comprising a turbine wheel (4) enclosed in a turbine housing (20) with an adjacent, radially extending housing (30) attached. A back plate portion (38) of a heat shield is positioned adjacent to the turbine wheel, and an inner peripheral heat shielding portion (50) is positioned within a gap (Figure 1). The inner peripheral heat shielding portion is positioned between the plate portion of the back plate and an end surface of the adjacent housing (30). The inner peripheral heat shielding portion is formed of a heat resistant material (Col. 2, Lines 55-56) and is configured to fill the gap. Fraser teaches a turbocharger with a turbine housing (14) and a heat shield (46), and further teaches “The heat shield (46') can be made of any suitable material. For instance the heat shield (46') can be made of a material that has a higher heat resistance and/or a higher wear resistance than the aluminum of the bearing housing (22). For instance, the heat shield (46') can be made of cast iron, titanium, or any suitable type of steel.” Fraser further teaches that the turbine housing is cast of a metal material that is capable of being exposed to 700-1050 degrees C (Paragraph 10). 

Because ‘131 discloses a turbocharger with the outer peripheral portion is constructed of ceramic material, and that it has further enhance the heat insulating effect in comparison with the embodiment without material “15” (which is heat insulation/protection between the turbine and bearing housings), and because Fraser teaches the bearing housing is made of aluminum with a metallic heat shield plate portion and a turbine housing material capable of being exposed to 700-1050 degrees C, and because Birmann teaches that the inner peripheral heat shielding portion is constructed of a material that is heat resistant and designed to reduce heat, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the turbine housing, back plate, and inner peripheral heat shielding portion of ‘131 to be constructed of materials typically utilized for heat shields and turbine housings as taught by Fraser and Birmann in order to capably exhaust the gas through the turbine wheel and to reduce the heat transfer to the bearing and shaft area. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). As a result of the back plate and turbine housing constructed of selected metal materials, the plate outer peripheral heat shielding portion and inner peripheral heat shielding portion is formed of a material with a lower thermal conductivity than that of the turbine housing and back plate.
	Regarding claim 7;
claim 6 above. ‘131 further discloses a spacer (16) which is interposed between the bearing housing and turbine housing, the spacer includes a heat shielding portion holder (the spacer 16 sandwiches the heat shielding portion, functioning as a heat shielding portion holder as it “holds” the heat shielding portion). The heat shielding portion is held at intervals in circumferential direction (both are annular).
‘131 fails to teach the heat shielding portion as a plurality of plate outer peripheral heat shielding portions.
Fraser teaches a back plate (46) for a turbocharger, the blade plate including a radially outward flange portion (44) and a plate outer peripheral heat shielding portion (70) that is provided between the bearing housing (22) and the turbine housing (14). The heat shielding portion is formed of a material having a thermal conductivity lower than the turbine housing and back plate, providing for a higher heat resistance. The heat shielding portion can be formed of a singular annular piece, or circumferential segments (Paragraph 24).
Because ‘131 discloses a turbocharger with a heat shield and a respective plate outer peripheral heat shielding portion that is annular, and because Fraser teaches such plate outer peripheral heat shielding portions can be constructed as annular as a single piece or as segmented in the circumferential direction, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat shielding portion of ‘131 such that it is a plurality of plate outer peripheral heat shielding portions as taught by Fraser as none but the expected result of protecting the bearing housing and heat shield is achieved, merely segmented instead of a single element.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over JP S59-032131, hereinafter referenced as ‘131 in view of Birmann (US 3263424) and Fraser (US 20150049967), and further in view of JP 58-025630, hereinafter referenced as ‘630.
‘131 in view of Birmann and Fraser teaches the turbocharger according to claim 6 above.
‘131 fails to teach a plurality of openings formed on the outer peripheral end portion of the back plate at intervals in a circumferential direction.
‘630 teaches a turbocharger with a back plate (11) and a radially outer flange (16) placed between the turbine housing (1) and the bearing housing (6). A plate outer peripheral heat shielding portion (15) is provided to reduce heat transfer. The outer peripheral end (16) further teaches a plurality of openings formed on the outer peripheral end portion of the back plate at intervals in the circumferential direction (the openings formed between the flanges 20, see Figure 6). Heat transfer is prevented by reducing the area of contact because the conduction of heat is proportional to the contact area.
It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer peripheral portion of the back plate of ‘131 such that it includes a plurality of openings formed at internals in the circumferential direction as taught by ‘630 for the purposes of reducing heat transfer through the reduction in area contact.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961.  The examiner can normally be reached on Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JUSTIN D SEABE/Primary Examiner, Art Unit 3745